     Case: 1:17-cv-02148-DAP Doc #: 83 Filed: 07/17/20 1 of 7. PageID #: 4408




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

ANTHONY NOVAK,                             )    CASE NO. 1:17-cv-02148
                                           )
       Plaintiff,                          )    JUDGE DAN AARON POLSTER
                                           )
v.                                         )
                                           )
THE CITY OF PARMA, et al.,                 )    DEFENDANTS CITY OF PARMA,
                                           )    KEVIN RILEY, AND THOMAS
       Defendants.                         )    CONNOR'S BRIEF IN OPPOSITION TO
                                           )    PLAINTIFF ANTHONY NOVAK’S
                                           )    MOTION TO UNSEAL GRAND-JURY
                                           )    TESTIMONY AND RELEASE
                                           )    TRANSCRIPTS

       Defendants the City of Parma, Kevin Riley (“Mr. Riley”), and Thomas Connor (“Mr.

Connor”) (collectively, “Defendants”) respectfully submit this brief in opposition to Plaintiff

Anthony Novak’s (“Plaintiff”) Motion to Unseal Grand-Jury Testimony and Release Transcripts

(Plaintiff’s “Motion to Unseal”). For the reasons set forth below, Mr. Riley and Mr. Connor are

entitled to absolute immunity for their testimony in Plaintiff’s criminal case, State v. Anthony

Novak (Cuyahoga County Court of Common Pleas Case No. CR-16-604767-A), and as such,

Plaintiff should not be able to use their testimony for any purpose in his civil trial, including

impeachment. Allowing Plaintiff to use their testimony to hold them civilly liable in this case

would defeat the purpose of this immunity, and runs counter to Sixth Circuit precedent in

Vaughan v. City of Shaker Heights, 514 Fed.Appx. 611, 613–14 (6th Cir. 2013).
      Case: 1:17-cv-02148-DAP Doc #: 83 Filed: 07/17/20 2 of 7. PageID #: 4409




I.     Mr. Riley and Mr. Connor Enjoy Absolutely Immunity for their Grand Jury
       Testimony.

       The Supreme Court in Rehberg v. Paulk, 566 U.S. 356, 363, 132 S.Ct. 1497, 182 L.Ed.

2d 593 determined that testimony before a grand jury is a “governmental function that [has been]

historically viewed as so important and vulnerable to interference by means of litigation that

some form of absolute immunity from civil liability [i]s needed to ensure that [it is] performed

‘with independence and without fear of consequences.’” (quoting Pierson v. Ray, 386 U.S. 547,

554, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967)) (Emphasis added). Whether before a trial court or

grand jury, “[w]ithout absolute immunity for witnesses … the truth-seeking process … would be

impaired.”    Rehberg, 566 U.S. at 367, 132 S.Ct. 1497.            A witness facing potential civil

consequences for their testimony “might be reluctant to come forward to testify, and even if a

witness took the stand, the witness might be inclined to shade his testimony in favor of the

potential plaintiff for fear of subsequent liability.” Id. (Internal quotations omitted).

       Before a grand jury, “a witness’ fear of retaliatory litigation may deprive the tribunal of

critical evidence.” Id. Further, there is no need for “the deterrent of potential civil liability … to

prevent perjurious testimony … because other sanctions–chiefly prosecution for perjury–

provide[] a sufficient deterrent.” Id. (Emphasis added and citation omitted). “Since perjury

before a grand jury, like perjury at trial, is a serious criminal offense … there is no reason to

think that this deterrent is any less effective in preventing false grand jury testimony.” Id.

II.    Mr. Riley and Mr. Connor’s Grand Jury Testimony should Not be Unsealed, Nor
       the Transcripts Released.

       1.      Releasing the testimony would effectively defeat absolute immunity.

       Allowing Mr. Riley and Mr. Connor’s grand jury testimony to be used by Plaintiff in this

civil suit against them, arising in part from their allegedly false grand jury testimony, would be



                                                   2
     Case: 1:17-cv-02148-DAP Doc #: 83 Filed: 07/17/20 3 of 7. PageID #: 4410




akin to allowing Plaintiff to sue them for said testimony. Plaintiff should not be allowed to

circumvent Mr. Riley and Mr. Connor’s absolute immunity by effectively suing them for their

testimony under a different guise.

       The plaintiff in Rehberg sent anonymous faxes to the management of a Georgia hospital

criticizing the hospital’s management and activities. Id. at 359, 132 S.Ct. 1497. In response, the

defendant, the chief investigator at the local district attorney’s office, launched a criminal

investigation against the plaintiff, allegedly as a favor to the hospital’s leadership. Id. The

defendant testified against the plaintiff before a grand jury on three (3) separate occasions,

resulting in three (3) separate indictments on various charges, all of which were dismissed. Id. at

359–60, 132 S.Ct. 1497. The plaintiff brought suit under 42 U.S.C. § 1983 alleging that the

investigator-defendant conspired to present and did present false testimony to the grand jury. Id.

at 360, 132 S.Ct. 1497.

       The court found that the defendant was entitled to absolute immunity for his allegedly

false grand jury testimony, which included allegations that the plaintiff assaulted a hospital

physician after unlawfully entering his home, far more disparaging than Mr. Riley and Mr.

Connor’s alleged testimony. Id. at 359–60; 375, 132 S.Ct. 1497.

       That the Plaintiff in Rehberg, like Mr. Riley and Mr. Connor, testified as a member of

law enforcement did not affect his entitlement to absolute immunity. “If police officer witnesses

were routinely forced to defend against claims based on their testimony, their energy and

attention would be diverted from the pressing duty of enforcing the criminal law.” Id. at 368–69,

132 S.Ct. 1497 (Internal quotation omitted). The Court reasoned that law enforcement witnesses

face even more pressure to testify truthfully than lay witnesses, as they may be subject to “loss of

their jobs and other employment-related sanctions” if they are caught committing perjury. Id. at



                                                 3
     Case: 1:17-cv-02148-DAP Doc #: 83 Filed: 07/17/20 4 of 7. PageID #: 4411




369, 132 S.Ct. 1497. As such, disclosing the testimony of Mr. Riley and Mr. Connor before the

grand jury in this civil case against them would be akin to defeating the well-reasoned rule of

absolute immunity, and in contravention to the aims that absolute immunity for grand jury

testimony advances.

       2.      The relevant factors favor non-disclosure of Plaintiff’s grand jury
               proceedings.

       The “indispensable secrecy of grand jury proceedings must not be broken except where

there is a compelling necessity.” United States v. Procter & Gamble Co., 356 U.S. 677, 682, 78

S.Ct. 983, 2 L.Ed.2d 1077 (1958)) (Internal quotation omitted). Courts consider whether grand

jury confidentiality should be maintained using these factors:

       (1) To prevent the escape of those whose indictment may be contemplated;

       (2) To insure the utmost freedom to the grand jury in its deliberations, and to
       prevent persons subject to indictment or their friends from importuning the grand
       jurors;

       (3) To prevent subornation of perjury or tampering with the witnesses who may
       testify before grand jury and later appear at the trial of those indicted by it;

       (4) To encourage free and untrammeled disclosures by persons who have
       information with respect to the commission of crimes; and

       (5) To protect innocent accused who is exonerated from disclosure of the fact that
       he has been under investigation, and from the expense of standing trial where
       there was no probability of guilt.

Id.; In re Petition for Disclosure of Evidence Presented to Franklin Cty. Grand Juries in 1970,

63 Ohio St.2d 212, 219 (Ohio 1980) (Emphasis added).

       Here, only the fourth factor is relevant.     While a grand jury’s proceedings may be

disclosed in some instances, “[t]he grounds for disclosure of the proceedings must be

demonstrated with particularity and reflect a narrowly tailored and compelling need.” U.S. v.

Pegross, 2008 WL 474066, at *2 (E.D. Mich. Feb. 14, 2008). To meet this “standard, a party

                                                4
     Case: 1:17-cv-02148-DAP Doc #: 83 Filed: 07/17/20 5 of 7. PageID #: 4412




must establish that: (1) the material sought is necessary to avoid a possible injustice in another

judicial proceeding; (2) the need for disclosure outweighs the need for continued secrecy; and (3)

the request is structured narrowly to cover only the material needed.” Douglas Oil Co. v. Petrol

Stops Northwest, 441 U.S. 211, 222, 99 S.Ct. 1667, 60 L.Ed. 2d 156 (1979)).

        Plaintiff argues that the fourth Gamble factor favors disclosure, claiming that “career

law-enforcement officers … don’t need encouragement to share information, and … won’t be

deterred by disclosure of their grand-jury testimony[.]” (Motion to Unseal, p. 8.) As set forth

above, Plaintiff’s claims are in direct contravention to the reasoning of the Supreme Court, which

determined that law enforcement officers are at least as subject to pressure to curtail their grand

jury testimony as lay citizens. Rehberg, 566 U.S. at 369, 132 S.Ct. 1497.

        Plaintiff cites to Wheatt v. City of East Cleveland, 2017 WL 3392485 (N.D. Ohio Aug. 8,

2017), an unreported case, to support his proposition that disclosure is necessary due to his

“particularized need.” (Motion to Unseal, p. 8.) The court in Wheatt found that disclosure of the

grand jury testimony of police officers that may have led to the wrongful imprisonment of the

plaintiff for twenty (20) years was necessary, but is distinguishable from Plaintiff’s case. The

court in Wheatt found that disclosure was appropriate in part because the testifying officers

allegedly never presented exculpatory evidence to the prosecutors who conducted the grand jury

and over two decades had passed since the grand jury convened. 2017 WL 3392485, at *3.

Plaintiff alleges that Mr. Riley and Mr. Connor testified only approximately four years ago, and

does not allege that that they failed to present exculpatory evidence, merely that they may have

lied to the grand jury.1



1
  Plaintiff claims that Mr. Connor “did not tell the judicial officers that the page was a joke” but
also admits that this was merely his opinion. (Motion to Unseal, p. 4.) See Merrill v. Golik,
2013 WL 5176844, at *17 (W.D. Wash. Sept. 13, 2013) (“[The plaintiff] makes the novel and
                                                 5
       Case: 1:17-cv-02148-DAP Doc #: 83 Filed: 07/17/20 6 of 7. PageID #: 4413




        The Sixth Circuit in Vaughan v. City of Shaker Heights, 514 Fed.Appx. 611, 613–14 (6th

Cir. 2013), wherein a plaintiff who was wrongfully convicted of rape brought malicious

prosecution and other charges against officers who testified at his grand jury proceeding, found

that “Rehberg indisputably allows officers the defense of any § 1983 claim premised upon grand

jury testimony” and refuse to release the testimony in the civil suit. Interpreting Rehberg, the

court found that disclosing the grand jury testimony of the officers would be akin to defeating

qualified immunity. Id.

III.    Conclusion.

        Under the Supreme Court’s decision in Rehberg, Mr. Riley and Mr. Connor are entitled

to absolute immunity for their testimony in the grand jury proceeding that led to Plaintiff’s

indictment. Allowing Plaintiff to use their testimony to hold them civilly liable in this case

would defeat the purpose of this immunity, and runs counter to Sixth Circuit precedent in

Vaughan. For these reasons, as set forth more fully above, Defendants respectfully request that

Plaintiff’s Motion to Unseal be denied.

                                            Respectfully submitted,

                                            /s/Steven D. Strang
                                            STEVEN D. STRANG (0085444)
                                            GALLAGHER SHARP LLP
                                            1215 Superior Avenue
                                            7th Floor
                                            Cleveland, Ohio 44114
                                            (216) 241-5310 (phone)
                                            (216) 241-1608 (fax)
                                            sstrang@gallaghersharp.com
                                            Attorney for Defendants City of Parma,
                                            Kevin Riley, and Thomas Connor




baseless assertion that the ‘exculpatory’ evidence was the prosecutor’s conclusion that she did
not think she could win the case. That is not exculpatory[.]”).
                                               6
     Case: 1:17-cv-02148-DAP Doc #: 83 Filed: 07/17/20 7 of 7. PageID #: 4414




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of July 2020, the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system.



                                               /s/Steven D. Strang
                                               STEVEN D. STRANG (0085444)
                                               GALLAGHER SHARP LLP
                                               Attorney for Defendants City of Parma,
                                               Kevin Riley, and Thomas Connor




                                                  7
